Exhibit 10.2

EMPLOYEE STOCK OWNERSHIP PLAN

 

 

The Mid Penn Bank wishes to recognize the efforts its employees have made to its
success and to reward them by adopting an Employee Stock Ownership Plan. This
Plan will be for the exclusive benefit of eligible employees and their
beneficiaries.

The purpose of this Plan is to reward eligible employees for long and loyal
service by providing them with retirements benefits.

Between now and your retirement, your Employer intends to make contributions for
you and other eligible employees. Contributions to the Plan will be invested
primarily in Company Stock. Your efforts added to the efforts of all other
employees contribute to the profitability and growth of the Employer and thereby
increase the value of Company Stock and your benefits in the Plan. When you
retire, you will be entitled to receive the value of the amounts which have been
accumulated in your account in the form of Company Stock.

I. Participation In Your Plan

Before you become a member or a “participant” in the Plan, there are certain
eligibility and participation rules which you must meet.

A. Eligibility Requirements

You will be eligible to participate in the Plan if you have completed one
(1) Year of Service. Year of Service is defined on page EB 29.

B. Participation Requirements

You will become a participant on the first day of the month coinciding with or
following the date you satisfy the eligibility requirements.

II. Contributions To Your Plan

Each year, your Employer’s contribution, if any, will be placed into a trust
fund for the benefit of the Plan participants. The Administrator of your Plan
will then establish and maintain a separate account for you and all other
participants, into which the contributions will be placed.

Your employer will determine the amount to contribute to your Plan. This
contribution is discretionary.

You must complete a Year of Service during the Plan Year and be actively
employed on the last day of the Plan Year to share in this contribution.

Your employer’s contribution will be “allocated” or divided among participants
eligible to share in the contribution for the Plan Year. Your share of the
contribution will depend upon how much compensation you received during the year
and the compensation received by other eligible participants.



--------------------------------------------------------------------------------

A. Compensation

For the purposes of your Plan, compensation is defined as your total
compensation that is subject to income tax, that is, all of your compensation
paid to you by your employer during the year, but excluding commissions,
bonuses, and salary reduction contributions to any plan or arrangement
maintained by your Employer.

B. Forfeitures

Forfeitures are created when participants terminate employment before becoming
entitled to their full benefits under the Plan. Forfeitures will be “allocated”
or divided among participants eligible to share for a Plan Year.

C. Transfers From Qualified Plans (Rollovers)

At the discretion of the Administrator, you may be permitted to deposit into
your Plan distributions you have received from other plans. Your rollover will
be placed in a separate account called a “participant’s rollover account”. You
will always be 100% vested in your “rollover account”.

D. Directed Investments

When you have completed ten (10) years of service as a participant and have
attained age fifty-five, you will have the right to direct the investment of a
portion of your account attributable to Company Stock.

III. Benefits Under Your Plan

A. Distribution Of Benefits Upon Normal Retirement

Your normal Retirement Date is the Anniversary Date coinciding with or next
following your Normal Retirement Age. Your Normal Retirement Age is attained at
age 65.

At your Normal Retirement Age, you will be entitled to 100% of your account
balance. Payment of your benefits will, at your election, begin as soon as
practicable following your actual retirement but not prior to your Normal
Retirement Date.

B. Distribution of Benefits Upon Death

Your beneficiary will be entitled to 100% of your account balance upon your
death.

C. Distribution of Benefits Upon Disability



--------------------------------------------------------------------------------

Under your Plan, disability is defined as a physical or mental condition
resulting from bodily injury, disease, or mental disorder which renders you
incapable of continuing your usual and customary employment with your Employer.
Your disability will be determined by a licensed physician chosen by the
Administrator.

If you become disabled while a participant, you will be entitled to 100% of your
account balance. Payment of your disability benefits will be made to you as if
you had retired.

D. Distribution Of Benefits Upon Termination Of Employment

Your Plan is designed to encourage you to stay with your Employer until
retirement. Payment of your account balance under your Plan is only available
upon your Death, Disability or Retirement.

If your employment terminates for reasons other than those listed above, you
will be entitled to receive only your “vested percentage” of your account
balance and the remainder of your account will be forfeited.

E. Vesting in Your Plan

Your “vested percentage” in your account is determined under the following
schedule and is based on vesting Years Of Service.

Vesting Schedule

 

Years of Service

   Percentage  

Less than 3

   0 %

3

   20 %

4

   40 %

5

   60 %

6

   80 %

7

   100 %

F. Benefit Payment Options

The Administrator, in accordance with your election, will direct the Trustee to
pay our benefits to you under one or more of the following options:

1. A single lump-sum payment

2. Installments over a period not extending beyond the earlier of your assumed
life expectancy determined at the time of distribution.

Distribution of your account at retirement will be in the form of cash or
Company Stock or both.



--------------------------------------------------------------------------------

G. Treatment Of Distributions From Your Plan

Whenever you receive a distribution from your Plan, it will normally be subject
to income taxes. You may; however, reduce, or defer entirely, the tax due on
your distribution through use of one of the following methods:

1. The rollover of all or a portion of the distribution to an Individual
Retirement Account (IRA) or another qualified employer plan. This will result in
no tax being due until you begin withdrawing funds from the IRA or other
qualified employer plan.

2. You may request for most distributions that a direct transfer of all or a
portion of your distribution amount be made to either an Individual Retirement
Account (IRA) or another qualified employer plan willing to accept the transfer.
If you elect to actually receive the distribution rather than request a direct
transfer, then in most cases 20% of the distribution amount will be withheld for
federal income tax purposes.

IV. Service Rules

A. Year of Service

You will have completed a Year of Service if, at the end of your first twelve
consecutive months of employment with your Employer, you have been credited with
1000 Hours of Service.

If you have not been credited with 1000 Hours of Service by the end of your
first twelve consecutive months of employment, you will have completed a Year of
Service at the end of any following Plan Year during which you were credited
with 1000 Hours of Service.

You will have completed a Year of Service for vesting purposes if you are
credited with 1000 Hours of Service during a Plan Year, even if you were not
employed the first or last day of the Plan Year.

V. Amendment And Termination Of Your Plan

A. Amendment

Your employer has the right to amend your Plan at any time. In no event;
however, will any amendment authorize or permit any part of the Plan assets to
be used for purposes other than the exclusive benefit of participants or their
beneficiaries or cause any reduction in the amount credited to your account.



--------------------------------------------------------------------------------

B. Termination

Your employer has the right to terminate the Plan at any time. Upon termination,
all amounts credited to your accounts will become 100% vested. A complete
discontinuance of contributions by your Employer will constitute a termination.